Dismissed and Memorandum Opinion filed May 30, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00286-CV

                   IN THE INTEREST OF J.M.A., A CHILD


                    On Appeal from the 378th District Court
                              Ellis County, Texas
                        Trial Court Cause No. 85847D


               MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from an order
signed January 8, 2013, in a suit affecting the parent-child relationship. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On April 29, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to this
court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                 PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.




                                        2